DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/496,365, filed September 20, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 21, 2022 (referencing documents filed on May 25, 2022) has been entered.

Response to Amendments
The amendment filed June 21, 2022 (referencing documents filed on May 25, 2022) has been entered. Examiner acknowledges receipt of Amendments to Application 16/496,365, which include: Amendments to the Claims, Amendments to the Specification, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1-2, 8-9, 11, and 18-19 have been amended, with Claim 7 newly canceled. Claims 1-6 and 8-19 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s latest Amendments to the Claims have canceled Claim 7, and resolved the claim objection identified in Claim 8 and one of the claim objections identified in Claim 11, and therefore those respective objections for Claims 7-8 and 11 previously set forth in the Final Office Action mailed April 12, 2022 are withdrawn. However, Examiner notes that Applicant did not resolve all the identified claim objections in Claim 11, and hence those pending claim objections for Claim 11 previously set forth in the Final Office Action mailed April 12, 2022 are still maintained. Furthermore, Examiner notes that Applicant’s latest Amendments to the Claims have introduced certain terms to the independent claims, where the usage of these terms in the context of the amended independent and dependent claims introduce new claim objections and new 112(b) rejections to the respective amended independent and dependent claims, and hence these new claim objections and 112(b) rejections are further identified in the relevant sections indicated below.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges the corrections in paragraph [00231] has resolved the corresponding specification objection to new matter previously set forth in the Final Office Action mailed April 12, 2022, and hence this specification objection for paragraph [00231] is withdrawn. Examiner also notes Applicant has introduced a new correction to paragraph [00283] (changing the term “second domain” to “first domain” to resolve a typographical error) in order to correspond with the similar text that was originally identified in paragraph [00284], and hence this new correction to paragraph [00283] will be accepted. However, Examiner notes that Applicant’s corrections to paragraph [00356] represent new matter (which must be canceled from the specification). This new specification objection resulting from this introduction of new matter is identified and further discussed in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/496,365, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant's Remarks for Claims 1-9, 11-14, and 18-19 under 35 U.S.C. 103 as being unpatentable over Chen et al., Domain Adaptive Faster R-CNN for Object Detection in the Wild, March 8 2018 [hereafter referred as Chen], in view of Baijal et al., U.S. PGPUB 2020/0394451, foreign priority to KR10-2019-0069556, filed 6/12/2019 [hereafter referred as Baijal], in further view of Saito et al., Maximum Classifier Discrepancy for Unsupervised Domain Adaptation, April 3, 2018 [hereafter referred as Saito]; for Claim 10 under 35 U.S.C. 103 as being unpatentable over Chen in view of Baijal, in further view of Saito as applied to Claim 9; in even further view of Ganin et al., Domain-Adversarial Training of Neural Networks, arXiv:1505.07818v4, May 26 2016 [hereafter referred as Ganin]; and for Claims 15-17 under 35 U.S.C. 103 as being unpatentable over Chen in view of Baijal, in further view of Saito as applied to Claim 12; in even further view of Kim et al., U.S. PGPUB 2014/0180689, published 6/26/2014 [hereafter referred as Kim], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s prior art arguments are directed to the newly added claim limitations recited in the respective independent claims, where the new claim limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain various arguments and assertions, which will be addressed in the following paragraphs.
Regarding Applicant’s Remarks:
“Firstly, Applicant respectfully disagrees with the Examiner's interpretation of Baijal and response to Applicant's arguments. The Examiner notes that Baijal's discussion includes collecting input data that results in misclassification, where Baijal discusses an example of three different AI models, M1, M2, M3. (OA pages 6-7, citing Baijal, paragraphs 114-116, 124-125). However, the Examiner further argues that Baijal teaches "that the AI model processing the set of images containing misclassifications can be trained through domain adaptation," citing paragraphs 135 and 146-148 of Baijal. Applicant respectfully disagrees, as Baijal is merely limited to discussing the training of an entirely separate AI selection model MO based on the collected misclassified data, and not training the AI models M1, M2, M3 themselves. Paragraph 135 of Baijal is provided below in its entirety. … This paragraph merely discusses the training of AI models M1, M2, M3 using various training techniques. It is not specific about the input data, nor does it discuss any specifics about the training techniques using misclassified data. This paragraph recites nothing but generalities and is not applicable to the specific claimed features argued regarding claim 1.”
Examiner has considered the above argument, and finds the argument to be not persuasive. Examiner reminds the Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. As indicated in the Final Office Action mailed April 12, 2022, the Baijal reference is used to teach the following recited limitation: “… use the first input data and the second input data to obtain a first domain causing an incorrect answer …”. Under its broadest reasonable interpretation in the context with the preceding limitation (“… based on a first output value outputted by an artificial intelligence model with respect to first input data being determined to be correct and a second output value outputted by the artificial intelligence model with respect to second input data being determined to be incorrect …”), the recited limitation broadly recites an artificial intelligence model receiving first input data (that produces a “correct” classification output) and receiving a second input data (that produces an “incorrect” classification output) to learn (i.e., obtain) a domain that contains an incorrect answer, where the learning of a domain broadly indicates domain adaptation, with the term “causing an incorrect answer” in this context corresponding to a domain that causes or produces a misclassified output. In other words, this limitation broadly recites performing domain adaptation on received data that includes data that cause or produce misclassifications in order to learn a domain that produces a misclassified output. As indicated in the Final Office Action mailed April 12, 2022, Baijal teaches an artificial intelligence system being trained on a plurality of AI models using a set of training images that produce a ratio of correctly classified and incorrectly classified results, where this ratio is a measure of the amount of classified to misclassified results, and where these labeled classification and misclassification results are produced from the input images in the set of training images (Baijal [0122]: “… the first AI model may receive the training data set 300, be trained on each of a plurality of images included in the training set 300, and perform object recognition and classification. In the case of the first AI model M1, a ratio of correct classification results may be 82% … and a ratio of incorrect classification results (or misclassification results) may be 18% …”). Baijal explains the contents of this training data by initially teaching the training of a single model using these input images, where an AI model receives training images containing ‘dog’ images and ‘cat’ images, where the ‘dog’ classification result corresponding to a correct classification, and the ‘cat’ classification result corresponding to an incorrect classification (Baijal [0115]-[0118]: “… the AI model may be trained sequentially on dog images … of the training data set 300, and then trained sequentially on cat images … of the training data set 300 … The AI model 410 may output a classification result corresponding to input data … the AI model may receive input data, recognize and classify an object … and output the result indicating a first class C1 or a second class C2 … the AI model may output a classification result indicating a ‘dog’ when the object included in the input image 305 is correctly recognized and classified, or output a classification indicating a ‘cat’ when the object included in the input image 305 is incorrectly recognized and classified … when the AI model 410 outputs an incorrect result, the input data is called ‘misclassified data’ … when the AI model 410 receives the image 305 and outputs a classification result indicating a ‘cat’, the image 305 may be included in the ‘misclassified data.’ …”). A person having ordinary skill in the art would understand through the above specific teachings of the training data that this ratio of classified and misclassified results on a set of training images corresponds to the set of training images having containing input data images that includes sub-groups of data sets that produce classified and misclassified results, and hence the training data set includes images that causes correct/results (i.e., correct classifications) or incorrect answers/results (i.e., incorrect classifications/misclassifications). Baijal additionally discloses that this training process can be performed on a plurality of AI models exhibiting different ratios of classified and misclassified results (Baijal [0113]-[0115]: “… for training, each of the plurality of AI models may receive images included in the training data set 300 and recognize and classify an object included in each of the received images … an AI model 410 may be one of the plurality of AI models … When each of the plurality of AI models, e.g., the AI model 410 is trained on the training data set 300, the AI model 410 may be trained separately on images of the same objects …”; and [0125]), where these AI models can implement machine learning techniques such as domain-adaptation to the received training set to learn a domain represented by the training set (Baijal [0135]: “… the first AI model M1 may be a model 641 trained by a first training technique (e.g., domain adaptation) …”). A person having ordinary skill in the art would also understand that while Baijal discloses that the plurality of AI models can be trained using different machine learning techniques, Baijal does not explicitly rule out that the plurality of AI models can be trained using the same machine learning techniques (including domain adaptation). Hence, given the above evidence, Applicant’s arguments are not persuasive, and therefore the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“Paragraphs 146-148 are provided below in their entireties, with annotation. … As shown above, the cited portions of Baijal are discussing the training of the completely separate AI selection model MO to learn about which of the three trained AI models M1, M2, M3 are classified to recognize the misclassified data the best. There is nothing in the cited portions relied upon by the examiner that the actual AI models M1, M2, M3 (the output of which actually resulted in the misclassified data) are being trained using a domain that is identified to be specific to a component of the input data that caused the incorrect misclassifications. This is made further evident with some additional reading of Baijal in the very next paragraph: …
Thus, the misclassified data collected from the output of AI models M1, M2, M3 is not used to retrain these AI models to be domain adapted for certain characteristics of the input data that caused the miscalculations. Instead, the misclassified data is used to train a completely separate AI selection model MO which learns which of the AI models M1, M2, M3 is best classified to output a correct result given a particular piece of input data. This is summarized in Figure 19 of Baijal. …
Using the misclassified data (Sl912), Baijal trains "an additional AI model" (Sl913) for outputting misclassification probabilities of each of M1, M2, M3 AI models given a particular "first data" (S1951). It does not train the "plurality of AI models" using the misclassified data, or train the "plurality of AI models" to be domain adapted for the first domain causing an incorrect answer. Based on the above, Applicant respectfully submits that the Examiner's interpretation of Baijal is not supported by a close reading of the reference, and thus the rejection of claim I is improper as the Office Action fails to establish a proper prima facie case of obviousness in view of the cited art.”
Examiner has considered the above argument, and finds the argument to be not persuasive. Examiner points to MPEP 2145(III) which provides guidance for the test for obviousness: “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference …. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”, with further guidance indicating ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.") and ("Combining the teachings of references does not involve an ability to combine their specific structures."). MPEP 2141(II)(C) further states that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”, and that “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”, such that Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”. Examiner points out that Baijal [0146]-[0148] were used to explain the motivation for combining the Chen and Baijal references, where Baijal discloses receiving and applying training data containing misclassifications allows for a model to learn the different characteristics and distribution of data from the misclassified data, where the learning of different characteristics from the misclassified data improves on the AI classification accuracy of the currently trained AI models, given that the characteristics and distributions (i.e., features such as resolution of an image, object representation, pixel values, edges, colors, etc.) from these misclassified data were not learned (Baijal [0146]-[0148]: “… the additional AI model M0 may be trained on the misclassified dataset 710 to autonomously learn about by which of the plurality of AI models (e.g., M1, M2, and M3) the input data is classified. That is, using the misclassified dataset 710, the additional AI model M0 may be trained about by which of the plurality of AI models (e.g., M1, M2, and M3) the input data is classified. … Specifically, the additional AI model M0 may receive and be trained on the misclassified dataset 710 to learn about characteristics and distribution of data on which each of the plurality of AI models (e.g., M1, M2, and M3) may not be correctly trained. … the additional AI model M0 may be trained on the 18 images misclassified by the first AI model M1, to autonomously learn about images having image characteristics which may not be recognized and/or classified by the first AI model M1, or image characteristics of images which may not be recognized and/or classified by the first AI model M1. Herein, the image characteristics may refer to features for representing an object, e.g., a resolution of an image, an object representation method, pixel values, characteristics of edges included in the image, and colors of the image.”). Hence, the motivation taught in Baijal is not to generate the same structure as taught in Baijal, but to learn the characteristics and distribution of data based on misclassified data, such that this learning of these characteristics and distribution of data improves on the AI classification accuracy of the currently trained AI models. Furthermore, as established earlier in the response to Applicant’s preceding arguments, contrary to Applicant’s above assertion, Baijal does indeed teach a plurality of AI models performing training using a training data set that contains images that produce correctly classified results (representing correctly classified images based on their output classification) and incorrectly classified results (representing misclassified images based on their output classification), and hence the training data set that is provided to the plurality of AI models contains both images that are correctly classified as well as images that are incorrectly classified, where these images that are incorrectly classified represent misclassified data. Hence, given the above evidence, Applicant’s arguments are not persuasive, and therefore the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“It is also submitted that while Baijal may arguably discuss collecting misclassified data by AI models M1, M2, M3, there is no discussion in the reference of identifying a domain corresponding to a component of the input data that affects the classification, and further where identifying the domain comprises identifying a first primary sub-domain corresponding to a first characteristic of the component causing the correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer. The general discussion of "misclassified data" in Baijal cannot be argued as disclosing the above specific features of claim I as amended.”
Examiner has considered the above argument, and finds the argument to be not persuasive. Examiner points out that the latter part of Applicant’s above argument is directed to the newly introduced limitations that were not previously entered, where those newly introduced limitations will be addressed in the relevant sections indicated below. Examiner further points out that the underlined section of Applicant’s argument is directed to Applicant’s attempt to use the Baijal reference to teach the limitation “wherein the first domain corresponds to a component of the second input data that affects classification by the artificial intelligence model to cause the incorrect answer”. However, as indicated in the Final Office Action mailed April 12, 2022, this limitation is taught in the Saito reference, where under its broadest reasonable interpretation, this limitation broadly recites a component, element, or feature/attribute in the first domain that affects classification to cause an incorrect answer. Saito teaches source and target images that contain different characteristics such as change of light, noise or angle, where these characteristics present in source samples would cause a classifier to produce misclassifications due to the fact that these source images represent images near class boundaries. Saito further teaches a method involving determining a divergence measurement between two classifiers (implemented as a domain classifier, or discriminator) performing classification results on images containing these difference different characteristics that would result in images that are near class boundaries (and hence having a chance of being misclassified), and using this disagreement measurement to identify images near the class boundaries that maximize the disagreement of the target sample (Saito p.1 col.2 1st paragraph (Section 1. Introduction): “… the target images can have different characteristics from the source images, such as change of light, noise, and angle in which the image is captured …”; p.3 Figure 2 and col.1-col.2 Section 3.1 Overall Idea: “… we have to detect target samples far from the support of the source. … These target samples are likely to be misclassified by the classifier learned from source samples because they are near the class boundaries. … in order to detect these target samples, we propose to utilize the disagreement of the two classifiers on the prediction for target samples … if we can measure the disagreement between the two classifiers and train the generator to minimize the disagreement, the generator will avoid generating target features outside the support of the source … we consider measuring the difference for a target sample using the following equation … where d denotes the function measuring divergence between two probabilistic outputs. This term indicates how the two classifiers disagree on their predictions and, hereafter, we call the term as discrepancy …”; and p.4 col.1-col.2 Section 3.3 Training Steps A, B, and C.). Hence, given the above evidence, Applicant’s arguments are not persuasive, and therefore the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“It is noted that in the rejection of claim 7, the features of which are now similarly recited in claim 1 as amended, Chen was cited with respect to the features of wherein identifying the first domain comprises identifying a first primary sub-domain and a first secondary sub-domain. However, this argument relies on the broad interpretation of image/instance level variation within training samples of a first domain from a source domain and training samples of a first domain from a target domain. It is submitted that this interpretation is not applicable to the specific features recited in claim I as amended, particularly identifying "a first domain corresponding to a component of the second input data that affects classification by the artificial intelligence model to cause the incorrect answer, wherein identifying the first domain comprises identifying a first primary sub-domain corresponding to a first characteristic of the component causing the correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer."”
Examiner has considered the above argument, and finds the argument to be not persuasive. Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Applicant’s above argument is directed to the assertion that image/instance level variations within training samples represents a broad interpretation that is not applicable to the specific features recited in Applicant’s respective independent claims. However, Examiner points out that Applicant’s amended claims do not recite any specific features or limitations that would restrict or would be inconsistent with the image/instance level variation features recited in the Chen reference. Examiner also points out that Applicant’s amended claims continue to use broad terms in the newly introduced limitations such as “… a first primary sub-domain corresponding to a first characteristic of the component causing the correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer”, with no recited definitions or descriptions that limit or restrict what is considered as “the component” associated with a sub-domain, or even a “characteristic of the component” associated with a sub-domain. Applicant’s amended claims also include newly introduced limitations (“a feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first primary sub-domain and a feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first secondary sub-domain to be mapped to a first same area of a feature vector mapping”), where the phrase “… feature vector … with respect to input data corresponding to …” respective sub-domains do not recite any definitions or descriptions that would further limit or restrict these feature vectors that would be inconsistent with the teachings of the image/instance level variations recited in the Chen reference. As indicated earlier in the Final Office Action mailed April 12, 2022, Chen teaches these image/instance level variations include “image style, image scale, illumination” (Chen p.5 col.1 2nd paragraph) and “local instance difference such as object appearance, size, viewpoint, etc.” (Chen p.5 col.1 5th paragraph), which are also further taught in Chen p.1 Section 1 Introduction 2nd paragraph and include differences affected by factors such as different image environments influenced by location, weather conditions (Chen p.1 Section 1 Introduction 2nd paragraph: “… object detection in the real world still faces challenges from the large variance in viewpoints, object appearance, backgrounds, illumination, image quality, etc., which may cause a considerable domain shift between the training and test data. Taking autonomous driving as an example … the car might be in a different city where the appearance of objects is different … the autonomous driving system is expected to work reliably under different weather conditions (e.g., in rain and fog), while the training data is usually collected in dry weather with better visibility. The recent trend of using synthetic data for training deep CNN models presents a similar challenge due to the visual mismatch with reality.”). All of these variances represent different components, features, characteristics that are present in each different image associated with each sub-group of training data within in the larger group of training data. In addition, Applicant’s own specification indicates similar variances as being features and components of an image data, with the degree or extent of these features representing different characteristics of those features (i.e., Applicant’s specification paragraph [00226]-[00229]: “… the feature extracted by the image recognition model may represent brightness, saturation, contrast ratio, texture, color, sharpness, etc. of the input data. Meanwhile, the domain may mean a component of the image data that affects the classification of the image data by the image recognition model. For example, domains may include brightness, saturation, contrast ratio, texture, color, sharpness, and the like. Then, the first component (e.g., brightness) that affects the classification of the image data by the image recognition model may be the first domain, and the second component (e.g., color) that affects the classification of the image data by the image recognition model may be the second domain.”; and paragraph [00322]: “… the feature vector is outputted so that it is not possible to distinguish whether the input data corresponds to the 1-1 domain (high brightness) or the 1-2 domain (low brightness).”). Hence, given the above evidence, Applicant’s arguments are not persuasive, and the Chen reference is still consistent with the amended and newly introduced claims, and therefore the prior art rejection is maintained.
As indicated earlier, Examiner points out that the remainder of the Applicant’s prior art arguments are directed to newly introduced and amended claim limitations in the respective independent claims, which have not been previously entered, and thus necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below.

Specification
The amendment filed May 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.C.S. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Paragraph [00356]: “… And, referring to Fig. i.e., the collective domain labeled “Common pronunciation in clean environment” and “Pronunciation in noisy environment”) and the feature vector extracted from the input data corresponding to the 2-2 domain (children, i.e., the domain labeled “Pronunciation of children”) are mapped to similar regions..” The additions (“… i.e., the collective domain labeled “Common pronunciation in clean environment” and “Pronunciation in noisy environment”) constitute as new matter, as the original specification does not disclose or provide any indication of a combined group comprising the two sets of “clean” and “noisy” pronunciations shown in Figure 8(c) (i.e., “Common pronunciation in clean environment” and “Pronunciation in noisy environment”) are considered as a 2-1 domain that represents adults. Applicant is required to cancel the identified new matter in the reply to this Office Action. 

Claim Objections












Claims 1-2, 8, 9, 11, and 18-19 are objected to 

because of the following informalities:
Claims 1 and 18: Both claims recite the following limitation containing typographical errors (missing article word “a”) that should be corrected as follows: “… based on a first output value outputted by an artificial intelligence model with respect to a first input data being determined to be correct and a second output value outputted by the artificial intelligence model with respect to a second input data being determined to be incorrect …”. Appropriate correction is required.
Claims 1 and 18: Both claims recite the following newly amended limitation which should be corrected to properly identify that there are two feature vectors extracted and used for training the artificial intelligence model: “… train the artificial intelligence model to be domain-adapted for the first domain by causing a first feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first primary sub-domain and a second feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first secondary sub-domain to be mapped to a first same area of a feature vector mapping.”. Appropriate correction is required.
Claims 2 and 19: Both claims recite the following limitation containing typographical errors (missing article word “a”) that should be corrected as follows: “… based on a third output value outputted by an artificial intelligence model with respect to a third input data being determined to be correct and a second output value outputted by the trained artificial intelligence model with respect to a fourth input data being determined to be incorrect …”. Appropriate correction is required.
Claims 2 and 19: Both claims recite the following newly amended limitation which should be corrected to properly identify that the fourth input data affects classification by the trained artificial intelligence model: “… a second domain corresponding to a component of the fourth input data that affects classification by the trained artificial intelligence model to cause the incorrect answer …”. Appropriate correction is required.
Claims 2 and 19: Both claims recite the same newly amended limitation which should be corrected to properly identify that there are two feature vectors extracted and used for re-training the trained artificial intelligence model, with these two feature vectors being different than the earlier two feature vectors now recited in the respective independent claims: “… re-train the trained artificial intelligence model to be domain-adapted for the second domain by causing a third feature vector extracted by the trained artificial intelligence model with respect to input data corresponding to the second primary sub-domain and a fourth feature vector extracted by the trained artificial intelligence model with respect to input data corresponding to the second secondary sub-domain to be mapped to a second same area of a feature vector mapping.”. Appropriate correction is required.
Claim 8: Claim 8 is now re-parented to independent Claim 1, which makes the following existing limitation lacking an antecedent basis for the term “the second domain” (“wherein the second domain comprises a second primary sub-domain and a second secondary sub-domain”), since independent Claim 1 does not contain an antecedent basis for this term. Hence, this existing limitation should be corrected as follows: “wherein a second domain comprises a second primary sub-domain and a second secondary sub-domain.”. Appropriate correction is required.
Claim 8: Claim 8 is now re-parented to independent Claim 1, and hence the following existing limitation needs to be corrected to properly identify that there are two feature vectors extracted and used for re-training the trained artificial intelligence model, with these two feature vectors being different than the earlier two feature vectors now recited in independent claim 1: “… wherein the one or more processors are further configured to re-train the trained artificial intelligence model to allow a third feature vector extracted by the trained artificial intelligence model with respect to input data corresponding to the second primary sub-domain and a fourth feature vector extracted by the trained artificial intelligence model with respect to input data corresponding to the second secondary sub-domain to be mapped to a second same area of a feature vector mapping.”. Appropriate correction is required.
Claim 9: Claim 9 is now re-parented to independent Claim 1,and hence the terms “the feature” and “domains” in the following existing limitations need to be corrected to properly reference their respective antecedent basis now recited in independent Claim 1: “wherein the one or more processors are further configured to: extract the first feature vector and the second feature vector using input data; … classify the first primary sub-domain and the first secondary sub-domain using the extracted features.”. Appropriate correction is required.
Claim 11: The following limitation containing typographical errors (missing article word “a”) that should be corrected as follows: “… obtain a second domain causing an incorrect answer based on a third input data to the trained artificial intelligence model resulting in a third output value determined to be correct and a fourth input data to the trained artificial intelligence model resulting in a fourth output value determined to be incorrect …”. Appropriate correction is required.
Claim 11: The following limitation needs to be corrected to properly identify that a component of the fourth input data affects classification of the trained artificial intelligence model: “… wherein the second domain corresponds to a component of the fourth input data that affects classification by the trained artificial intelligence model to cause the incorrect answer …”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 

for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended Claims 1 and 18,
Claim 1 recites the amended limitations: “… a first domain corresponding to a component of the second input data that affects classification by the artificial intelligence model to cause the incorrect answer, wherein identifying the first domain comprises identifying a first primary sub-domain corresponding to a first characteristic of the component causing the correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer”. There is insufficient antecedent basis for these amended limitations in the claims, since the original antecedent basis for the term “the incorrect answer” has been removed by the Applicant in this latest set of amendments applied to the respective independent claims, and the newly introduced term “the correct answer” has no existing antecedent basis in the respective independent claims. For the purposes of examination, these amended limitations will be interpreted as “identify a first domain corresponding to a component of the second input data that affects classification by the artificial intelligence model to cause an incorrect answer, wherein identifying the first domain comprises identifying a first primary sub-domain corresponding to a first characteristic of the component causing a correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer”.
Claims 2-6 and 8-17 are dependent claims tracing back to parent independent Claim 1, and as such, inherit the same lack of antecedent issues identified in parent independent Claim 1. Hence Claims 2-6 and 8-17 are also rejected as being indefinite by virtue of dependency.
Claim 19 is a dependent claim tracing back to parent independent Claim 18, and as such, inherit the same lack of antecedent issues identified in parent independent Claim 18. Hence Claim 19 is also rejected as being indefinite by virtue of dependency.
Regarding amended Claims 2 and 19,
Claim 2 recites the amended limitations: “… a second domain corresponding to a component of the fourth input data that affects classification by the trained artificial intelligence model to cause the incorrect answer, wherein identifying the second domain comprises identifying a second primary sub-domain corresponding to a third characteristic of the component causing the correct answer and a second secondary sub-domain corresponding to a fourth characteristic of the component causing the incorrect answer”. There is insufficient antecedent basis for these amended limitations in the claims, since the original antecedent basis for the term “the incorrect answer” has been removed by the Applicant in this latest set of amendments applied to the respective dependent claims, and the newly introduced term “the correct answer” has no existing antecedent basis in the respective dependent claims. Furthermore, these two terms “the correct answer” and “the incorrect answer” appear to indicate another set of correct and incorrect answers associated with a third input data and a fourth input data, and hence need to be distinguished from similar terms “the correct answer” and “the incorrect answer” found in the respective parent independent claims. For the purposes of examination, these amended limitations will be interpreted as “… a second domain corresponding to a component of the fourth input data that affects classification by the trained artificial intelligence model to cause another incorrect answer, wherein identifying the second domain comprises identifying a second primary sub-domain corresponding to a third characteristic of the component causing another correct answer and a second secondary sub-domain corresponding to a fourth characteristic of the component causing the other incorrect answer”.
Claims 3-6 are dependent claims tracing back to parent dependent Claim 2, and as such, inherit the same lack of antecedent issues identified in parent dependent Claim 2. Hence Claims 3-6 are also rejected as being indefinite by virtue of dependency.
Regarding amended Claim 11,
Claim 11 recites the limitations: “wherein the one or more processors are further configured to obtain a second domain causing an incorrect answer based on third input data to the trained artificial intelligence model resulting in a third output value determined to be correct and fourth input data to the trained artificial intelligence model resulting in fourth output value determined to be incorrect, wherein the second domain corresponds to a component of the fourth input data that affects classification by the artificial intelligence model to cause the incorrect answer, and re-train the trained artificial intelligence model to be domain-adapted for the second domain.”. There is insufficient antecedent basis for these limitations in the claims, since the term “the incorrect answer” appears to indicate another incorrect answer associated with a fourth input data, and hence need to be distinguished from similar term “the incorrect answer” found in the parent independent Claim 1. For the purposes of examination, these amended limitations will be interpreted as “wherein the one or more processors are further configured to obtain a second domain causing another incorrect answer based on third input data to the trained artificial intelligence model resulting in a third output value determined to be correct and fourth input data to the trained artificial intelligence model resulting in fourth output value determined to be incorrect, wherein the second domain corresponds to a component of the fourth input data that affects classification by the artificial intelligence model to cause the other incorrect answer, and re-train the trained artificial intelligence model to be domain-adapted for the second domain.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-6, 8-9, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al., Domain Adaptive Faster R-CNN for Object Detection in the Wild, March 8 2018 [hereafter referred as Chen], in view of Saito et al., Maximum Classifier Discrepancy for Unsupervised Domain Adaptation, April 3, 2018 [hereafter referred as Saito], in further view of Hoiem et al., Diagnosing Error in Object Detectors, In Proceedings 12th European Conference on Computer Vision (ECCV 2012) Part III, October 7-13, 2012 [hereafter referred as Hoiem].
Regarding amended Claim 1, 
Chen teaches 
(Currently Amended) An artificial intelligence server comprising: 
an input interface to which input data is inputted (Examiner’s note: Chen teaches a system containing a domain adaptive Faster R-CNN model (“an artificial intelligence model”) that receives training image data containing images from both source and target domains. A person having ordinary skill in the art would understand that a system receiving input for the domain adaptive faster R-CNN model receives this input through an input interface (Chen p.4 Figure 2(a), where an input image is provided to a Faster R-CNN model; and pp.5-6 Section 5.1 Experiment Setup 1st paragraph: “…The training data consists of two parts: the source training data … and the target training data …”).); and 
one or more processors (Examiner’s note: As indicated earlier, Chen teaches a system containing a domain adaptive Faster R-CNN model (“an artificial intelligence model”) that receives training image data containing images from both source and target domains, where the image data is resized to fit into the memory of a GPU. A person having ordinary skill in the art would also understand that this GPU also performs the methods to execute the domain adaptive Faster R-CNN, and hence this GPU corresponds to one or more processors for executing the described methods (Chen p.4 Figure 2; pp.5-6 Section 5.1 Experiment Setup 2nd paragraph: “… all training and test images are resized … to fit in GPU memory …”).) configured to: 
… based on a first output value outputted by an artificial intelligence model with respect to a first input data being determined to be correct and a second output value outputted by the artificial intelligence model with respect to a second input data being determined to be incorrect (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites an artificial intelligence model receiving input data that generates a correct result, and receiving input data that generates an incorrect result. Chen teaches performing domain adaption alignment using a Faster R-CNN model (“an artificial intelligence model”) based on receiving and processing image input training data from different source and target data sets, and learning image quality/resolution level variation features (e.g., image style, image scale, illumination, Chen p.5 col.1 2nd paragraph) as well as learning image object instance level variation features (e.g., object appearance, size, viewpoint, Chen p.5 col.1 5th paragraph). The predicted detections are categorized into correct detections and false-positive detections, where images in the correct detection category represent input data that generates a correct result, and images resulting in false-positive detections represent input data that generates an incorrect result (i.e., misclassifications) (Chen pp.5-6 Section 5.1 Experiment Setup 1st paragraph; p.7 col.2 Section 5.3 Error Analysis on Top Ranked Detections 2nd paragraph: “We use KITTI [Wingdings font/0xE0] Cityscapes as a study case. … Inspired by [28], we categorize the detections … correct: The detection has an overlap greater than 0.5 with ground-truth … background: the detection has an overlap smaller than 0.3, which means it takes a background as a false positive.”).) …
… identify a first domain … wherein identifying the first domain comprises a first primary sub-domain … and a first secondary sub-domain … (Examiner’s note: Under their broadest reasonable interpretation, the terms “first domain” broadly indicates a first grouping of data, while the terms “first primary sub-domain” and “first secondary sub-domain” broadly indicate sub-groups within the same first grouping of data. As indicated earlier, Chen teaches performing domain adaptation alignment using a Faster R-CNN model based on receiving and processing image input training data from different source and target data sets. Chen additionally teaches performing domain adaptation alignment by applying images from the computer-generated synthetic SIM10k data set (i.e., the source data set) and real-world urban scene Cityscapes data set (i.e., the target data set) to learn instance-level and object-level variation features for a car object. Hence, in the context of a training set containing images from these source and target data sets, this training set represents a first grouping of images (representing a “first domain”), with the images from the source data set (containing instance-level and object-level variation features) representing one sub-group (representing a “first primary sub-domain”), and the images from the target data set (containing instance-level and object-level variation features) representing another sub-group (representing a “first secondary sub-domain”) (Chen p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph; pp.5-6 Section 5.1 Experiment Setup 1st paragraph: “…The training data consists of two parts: the source training data … and the target training data …”; and p.6 Table 1, p.6 Section 5.2.1 Learning from Synthetic Data 1st paragraph: “…synthetic data still exhibits a clear visual difference with real world images … We use the SIM 10k [30] dataset as the source domain, and the Cityscapes dataset as the target domain …”).) …
… train the artificial intelligence model to be domain-adapted for the first domain (Examiner’s note: As indicated earlier, Chen teaches performing domain adaptation alignment using a Faster R-CNN model based on receiving and processing image input training data from different source and target data sets, based on receiving and processing image input training data from different source and target data sets, and learning image quality/resolution level variation features as well as learning image object instance level variation features. Chen teaches performing alignment of the source and target data set samples to minimize the domain distance between the images from the source and domain data sets, where this alignment process corresponds to a “domain-adapted” functionality. As indicated earlier, Chen teaches performing this domain adaptation alignment by applying training set images containing images from the computer-generated synthetic SIM10k data set (i.e., the source data set, where this source data set of images within the training set of images represents a “first primary sub-domain”) and real-world urban scene Cityscapes data set (i.e., the target data set, where this target data set of images within the training set of images represents a “first secondary sub-domain”) to learn instance-level and object-level variation features for a car object (Chen p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Table 1, p.6 Section 5.2.1 Learning from Synthetic Data 1st paragraph). This learning that involves applying a training set to the Faster R-CNN model corresponds to training an artificial intelligence model to be domain-adapted to a set of training data images, where this training set of images containing images from the respective source and target sub-groups represents a group of data corresponding to a “first domain” (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs: “… the ℋ-divergence defines the distance between two domains as follows:                         
                            
                                
                                    d
                                
                                
                                    H
                                
                            
                            
                                
                                    S
                                    ,
                                    T
                                
                            
                            =
                            2
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    h
                                                    ∈
                                                    H
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            .
                        
                     where                         
                            
                                
                                    e
                                    r
                                    r
                                
                                
                                    S
                                
                            
                        
                     and                         
                            
                                
                                    e
                                    r
                                    r
                                
                                
                                    T
                                
                            
                        
                     are the prediction errors of h(x) on source and target domain samples, resp. … To align the two domains, we therefore need to enforce the networks f to output feature vectors that minimize the domain distance                         
                            
                                
                                    d
                                
                                
                                    H
                                
                            
                            
                                
                                    S
                                    ,
                                    T
                                
                            
                        
                     [15] … This can be optimized in an adversarial training manner.”; p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph: “… we have access to images and full supervision in the source domain (i.e., bounding box and object categories), but only unlabeled images are available for the target domain. Our task is to learn an object detection model adapted to the unlabeled target domain.”; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Section 5.2 Experimental Results 1st -2nd paragraphs; and p.6 Section 5.2.1 Learning from Synthetic Data: “… using synthetic data to train CNNs becomes increasingly popular, synthetic data still exhibits a clear visual difference with real world images … We use the SIM 10k [30] dataset as the source domain, and the Cityscapes dataset as the target domain.”).) …  
… by causing a first feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first primary sub-domain and a second feature vector extracted by the artificial intelligence model with respect to input data corresponding to the first secondary sub-domain to be mapped to a first same area of a feature vector mapping (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites extracting feature vectors from respective input data representing the respective sub-groups of data, and mapping these feature vectors to a same area, where this mapping to a same area is interpreted as performing a convergence between the two sub-groups of data. Chen teaches the details of this alignment process, where object instance-level and image-level features are extracted as respective instance-level representations and image-level representations based on the feature map output activations generated from the base convolutional layers of the Faster R-CNN (representing extracted feature vectors, Chen p.4 Figure 2(b)). These feature vectors are used to perform alignment of the source and target data set samples to minimize the domain distance between the images from the source and domain data sets, where the goal of this alignment is to make the image distributions (represented by the respective feature vectors) from the source and target data sets to be the same (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs). Hence this alignment process corresponds to a process that extracts feature vectors from respective input data representing the respective sub-groups of data, and maps these feature vectors such that their respective image distributions converge to a same area (Chen p.3 col.2 Section 4.1 A Probabilistic Perspective – Image-Level Adaptation 3rd paragraph: “… we should enforce the distribution of image representation from two domains to be the same (i.e.,                         
                            
                                
                                    P
                                
                                
                                    S
                                
                            
                        
                    (I) =                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (I)), which is referred to as image-level adaptation.”; pp.3-4 Section 4.1 A Probabilistic Perspective – Instance-Level Adaptation 1st paragraph: “… we can also enforce the distribution of instance representation from two domains to be the same (i.e.,                         
                            
                                
                                    P
                                
                                
                                    S
                                
                            
                        
                    (B,I) =                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (B,I). We refer to it as instance-level alignment.”; pp.4-5 Section 4.2 Domain Adaptation Components: Image-Level Adaptation: “.. the image-level representation refers to the feature map outputs of the base convolutional layers … we train a domain classifier on each activation from the feature map … to align the domain distributions, we should simultaneously optimize the parameters of the domain classifier … and also optimize the parameters of the base network to maximize this loss … we use the gradient reverse layer (GRL) [15] …”; and p.5 Section 4.2 Domain Adaptation Components: Instance-Level Adaptation: “… The instance-level representation refers to the ROI-based feature vectors before feeding into the final category classifiers … we train a domain classifier for the feature vectors to align the instance-level distribution … We also add a gradient reverse layer before the domain classifier to apply the adversarial training strategy …”).) …
While Chen teaches a set of input training data containing sub-groups of data from respective source and target data sets that result in detection outputs that represent misclassified data, and applying a Faster R-CNN to generate image and object detection predictions using domain adaptation alignment, Chen does not explicitly teach 
… a first domain corresponding to a component of the second input data that affects classification by the artificial intelligence model to cause an incorrect answer …
Saito teaches
… a first domain corresponding to a component of the second input data that affects classification by the artificial intelligence model to cause an incorrect answer (Examiner’s note: Under its broadest reasonable interpretation, the phrase “a component of the second input data that affects classification … to cause an incorrect answer” broadly indicates the presence of feature/attributes in the second input data that would produce an incorrect classification (i.e., misclassification), and hence this limitation broadly recites a set of data containing feature/attributes in the second input data would produce a misclassification. Saito teaches target images that contain different characteristics from the source images, such as change of light, noise or angle, where the light, noise and angle represent different features/attributes. Saito further teaches the presence of features in target samples that are far from the support of the source (i.e., near class boundaries), such that these target samples are likely to be misclassified by a classifier. Saito further teaches a method involving determining a divergence measurement between two classifiers (implemented as a domain classifier, or discriminator) to effectively detect (learn) these misclassified target samples near these class boundaries, where the presence of these target samples containing different characteristics from source images that are near these class boundaries represent a second input data containing features/attributes that would produce an incorrect classification (Saito pp.1-2 Section 1. Introduction 2nd-3rd paragraphs: “… the target images can have different characteristics from the source images, such as change of light, noise, and angle in which the image is captured … Source and target samples are input to the same feature generator …” and 6th paragraph: “… Two classifiers take features from the generator. Two classifiers try to classify source samples correctly and, simultaneously, are trained to detect the target samples that are far from the support of the source …”; p.3 Figure 2 and p.3 Section 3.1 Overall Idea: “We have access to a labeled source image                         
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                        
                     … as well as an unlabeled target image                         
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                        
                     … We train a feature generator network G, which takes inputs                         
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                        
                     or                         
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                        
                    , and classifier networks                         
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , which take features from G … The goal of our method is to align source and target features … we have to detect target samples far from the support of the source. … These target samples are likely to be misclassified by the classifier learned from source samples because they are near the class boundaries. … in order to detect these target samples, we propose to utilize the disagreement of the two classifiers on the prediction for target samples … we consider measuring the difference for a target sample using the following equation … where d denotes the function measuring divergence between two probabilistic outputs. This term indicates how the two classifiers disagree on their predictions and, hereafter, we call the term as discrepancy …”; and p.4 col.1-col.2 Section 3.3 Training Steps A, B, and C.).) …
Both Chen and Saito are analogous art since they both teach domain adaptation training methods to align objects in image datasets.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the domain adaptation method taught in Chen and incorporate the generator-discriminator training method taught in Saito as a way to improve the alignment accuracy between source and target samples by learning the characteristics from each set that exhibit the most divergence. The motivation to combine is taught in Saito, since collecting labeled target samples is computationally expensive and time-consuming, and focusing on learning the most different or divergent characteristics representing the boundary conditions using a generator-discriminator training method helps improve the alignment accuracy for the source and target samples, hence, a system that performs domain adaptation using this method is more computationally efficient (as it does not rely on generating or identifying labeled target samples) without sacrificing alignment accuracy (Saito p.1 Section 1. Introduction 1st-3rd paragraphs; and p.7 col.1 1st paragraph: “… as the discrepancy loss diminishes, the accuracy improves, confirming that minimizing the discrepancy for target samples can result in accurate adaptation”; and p.7 col.1 Section 4.3 Experiments on VisDA Classification Dataset 2nd paragraph Results).
While Chen in view of Saito teaches performing domain adaptation using input training data containing sub-groups of data from respective source and target data sets that contain features/attributes in detection outputs that represent correct classifications and false-positive classifications (i.e., misclassifications), Chen in view of Saito does not explicitly teach
… a first primary sub-domain corresponding to a first characteristic of the component causing a correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer …
Hoiem teaches
… a first primary sub-domain corresponding to a first characteristic of the component causing a correct answer and a first secondary sub-domain corresponding to a second characteristic of the component causing the incorrect answer (Examiner’s note: Under its broadest reasonable interpretation, the term “characteristic of the component” broadly indicates a property type of a feature/attribute, and hence this limitation broadly recites identifying a first sub-group of data containing a feature/attribute property type that produces a correct classification with respect to a target classification, and a second sub-group of data containing another feature/attribute property type that produces a misclassification with respect to a target classification. Hoiem teaches images in a dataset (PASCAL VOC 2007 dataset) containing labeled/annotated images collected from flixr.com that contains categories of images, and identifying properties that would lead to false positives in the classification of images in a data set, where these properties triggering false positives result in certain images to be classified to an incorrect classification (i.e., misclassified). These similar categories include images containing all animals including persons (where the images containing different categories of animal including person represents respective sub-group in the image data set) and categories of images containing airplanes and birds (Hoiem p.343 Figure 1). Hoiem teaches the false positives in selected images include properties that represent confusion with similar/dissimilar objects and confusion with background, where the confusions with similar/dissimilar objects are based on incorrect detection of similar exterior contours or viewpoints as representing the target object (i.e., parts of humans and horses, a side profile of a running black dog, a blurry image of a gray sheep, all mistaken for a cow, as shown in the 1st, 2nd, 3rd, 5th, 6th images in the third row of Hoiem Figure 1; birds with extended wingspans resembling airplanes, as shown in the 2nd, 4th images in the first row of Hoiem Figure 1), and the confusions with background are based on incorrect detection of highly textured areas as representing the target object (i.e., sky color and shadings mistaken as an airplane as shown in the 3rd image in the first row of Hoiem Figure 1). A person having ordinary skill in the art would understand that this PASCAL VOC training set contains the “correct” labeled images representing non-false-positive images of cows, and “correct” labeled images representing non-false-positive images of airplanes, where these labeled non-false-positive images represent sub-groups that contain feature/attribute properties that correspond to the correct target classification of the object being detected (i.e., exterior contours/viewpoints of a cow, or texture/color/shadings corresponding to an airplane). Hence an image data set that contains these correctly labeled images with feature/attribute property types such as contours/viewpoints, and types of textures/color/shadings, and the presence of these false-positive misclassified images with similar but different contours, and different types of textures/colors/shadings correspond to an identification process where a first sub-group of data contains feature/attribute property types (e.g., variations of contours/viewpoints or types of texture/color/shadings) that produces a correct target classification, and a second sub-group of data which contain feature/attribute property types (e.g., similar variations of contours/viewpoints or different types of texture/color/shadings) that produces a misclassification with respect to the target classification (Hoiem p.342 Section 1 Introduction – Details of Dataset and Detectors: “… Our experiments are based on the PASCAL VOC 2007 dataset [2], which is widely used to evaluate performance in object category detection. The detection task is to find instances of a specific object category with each input image … For the 2007 dataset, roughtl10,000 images were collected from Flickr.com … The dataset is favored for its representative sample of consumer photographs and rigorous annotation and collection procedures …”; pp.342-344 Section 2 Analysis of False Positives 1st-3rd paragraphs; and p.343 Figure 1).) …
Both Chen in view of Saito and Hoiem are analogous art since they both teach image data sets containing images that produce correct target classifications and false-positive images that produce incorrect/misclassified target classifications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the image training sets taught in Chen in view of Saito and apply the same feature/attribute property type identification process taught in Hoiem as a way to identify and determine sub-groups of data that produce correct target classifications and incorrect target classifications. The motivation to combine is taught in Hoiem, since identifying and introducing incorrect target classifications representing false positives helps a detector to learn the differences between similar/dissimilar categories, which improves the overall robustness and accuracy of the system (Hoiem p.344 1st paragraph and p.352 Robustness to Object Variation).
Regarding amended Claim 2, 
Chen in view of Saito, in further view of Hoiem teaches
(Currently Amended) The artificial intelligence server of claim 1, 
wherein based on a third output value outputted by the trained artificial intelligence model with respect to a third input data being determined to be correct and a fourth output value outputted by the trained artificial intelligence model with respect to a fourth input data being determined to be incorrect (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a trained artificial intelligence model receiving a different set of input data that generates a correct result, and receiving a different set of input data that generates an incorrect result. As indicated earlier, Chen teaches performing domain adaption alignment using a Faster R-CNN model based on receiving and processing image input training data from different source and target data sets containing predicted detections categorized into correct detections (representing correct results) and false-positive detections (representing incorrect results or misclassifications), using the images from the KITTI and Cityscapes as data sets within this training set (Chen p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; p.6 Section 5.2 Experimental Results 1st -2nd paragraphs; and p.7 col.2 Section 5.3 Error Analysis on Top Ranked Detections 2nd paragraph). Chen further teaches performing further evaluation of the Faster R-CNN model by learning weather conditions containing visual differences using the Cityscapes and Foggy Cityscapes data sets, where the images from each of these data sets represent different sets of input data (“third input data” and “fourth input data”) and contain different image quality/resolution level variation features (e.g., image style, image scale, illumination, Chen p.5 col.1 2nd paragraph) as well as learning image object instance level variation features (e.g., object appearance, size, viewpoint, Chen p.5 col.1 5th paragraph), and hence resulting in different input data sets that also exhibit similar detection results that would produce correct classifications and incorrect classifications (Chen pp.6-7 Section 5.2.2 Driving in Adverse Weather: “We proceed with our evaluation by studying domain shift between weather conditions … we investigate the ability to detect objects when we adapt a model from normal to foggy weather. … Datasets: Cityscapes is used as our source domain … For the target domain, we use the Foggy Cityscapes dataset …”).) …
… the one or more processors are further configured to identify a second domain … wherein identifying the second domain comprises identifying a second primary sub-domain … and a second secondary sub-domain (Examiner’s note: Under their broadest reasonable interpretation, the terms “second domain” broadly indicates a second grouping of data, while the terms “second primary sub-domain” and “second secondary sub-domain” broadly indicate sub-groups within the same second grouping of data. As indicated earlier, Chen teaches performing further evaluation of the Faster R-CNN model by learning weather conditions containing visual differences using the Cityscapes and Foggy Cityscapes data sets. Hence, in the context of a data set containing images from the Cityscapes and Foggy Cityscapes data sets, this data set represents a second grouping of images (representing a “second domain”) that is different from the first grouping of images (comprising the SIM10K and the Cityscapes datasets representing a “first domain”), with the images from the Cityscapes data set (containing instance-level and object-level variation features) representing one sub-group (representing a “second primary sub-domain”), and the images from the Foggy Cityscapes data set (containing instance-level and object-level variation features) representing a different sub-group (representing a “second secondary sub-domain”) (Chen pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and pp.6-7 Section 5.2.2 Driving in Adverse Weather).) …
… a second domain corresponding to a component of the fourth input data that affects classification by the trained artificial intelligence model to cause another incorrect answer (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a set of data containing feature/attributes in the fourth input data would produce a misclassification. As indicated earlier, Saito teaches target images that contain different characteristics from the source images, such as change of light, noise or angle, where the light, noise and angle represent different features/attributes. Saito further teaches the presence of features in target samples that are far from the support of the source (i.e., near class boundaries), such that these target samples are likely to be misclassified by a classifier. Saito further teaches a method involving determining a divergence measurement between two classifiers (implemented as a domain classifier, or discriminator) to effectively detect (learn) these misclassified target samples near these class boundaries, where the presence of these target samples containing different characteristics from source images that are near these class boundaries represent a fourth input data containing features/attributes that would produce an incorrect classification (Saito pp.1-2 Section 1. Introduction 2nd-3rd paragraphs and 6th paragraph; p.3 Figure 2 and p.3 Section 3.1 Overall Idea; and p.4 col.1-col.2 Section 3.3 Training Steps A, B, and C.).) …
… a second primary sub-domain corresponding to a third characteristic of the component of the third input data causing another correct answer and a second secondary sub-domain corresponding to a fourth characteristic of the component of the fourth input data causing the other incorrect answer (Examiner’s note: Under its broadest reasonable interpretation, the term “characteristic of the component” broadly indicates a property type of a feature/attribute, and hence this limitation broadly recites identifying a third sub-group of data containing a feature/attribute property type that produces a correct classification with respect to a target classification, and a fourth sub-group of data containing another feature/attribute property type that produces a misclassification with respect to a target classification. As indicated earlier, Hoiem teaches the false positives in selected images include properties that represent confusion with similar/dissimilar objects and confusion with background, where the confusions with similar/dissimilar objects are based on incorrect detection of similar exterior contours or viewpoints as representing the target object (i.e., parts of humans and horses, a side profile of a running black dog, a blurry image of a gray sheep, all mistaken for a cow, as shown in the 1st, 2nd, 3rd, 5th, 6th images in the third row of Hoiem Figure 1; birds with extended wingspans resembling airplanes, as shown in the 2nd, 4th images in the first row of Hoiem Figure 1), and the confusions with background are based on incorrect detection of highly textured areas as representing the target object (i.e., sky color and shadings mistaken as an airplane as shown in the 3rd image in the first row of Hoiem Figure 1). A person having ordinary skill in the art would understand that this PASCAL VOC training set contains the “correct” labeled images representing non-false-positive images of cows, and “correct” labeled images representing non-false-positive images of airplanes, where these labeled non-false-positive images represent sub-groups that contain feature/attribute properties that correspond to the correct target classification of the object being detected (i.e., exterior contours/viewpoints of a cow, or texture/color/shadings corresponding to an airplane). Hence an image data set that contains these correctly labeled images with feature/attribute property types such as contours/viewpoints, and types of textures/color/shadings, and the presence of these false-positive misclassified images with similar but different contours, and different types of textures/colors/shadings correspond to an identification process where a third sub-group of data contains feature/attribute property types (e.g., variations of contours/viewpoints or types of texture/color/shadings) that produces a correct target classification, and a fourth sub-group of data which contain feature/attribute property types (e.g., similar variations of contours/viewpoints or different types of texture/color/shadings) that produces a misclassification with respect to the target classification (Hoiem p.342 Section 1 Introduction – Details of Dataset and Detectors; pp.342-344 Section 2 Analysis of False Positives 1st-3rd paragraphs; and p.343 Figure 1).) …
… re-train the trained artificial intelligence model to be domain-adapted for the second domain (Examiner’s note: As indicated earlier, Chen teaches performing domain adaptation alignment using a Faster R-CNN model based on receiving and processing image input training data from different source and target data sets, initially using a training data set including SIM10K and Cityscapes data set (“a first domain”), and then further applying another data set including Cityscapes and Foggy Cityscapes dataset (“a second domain”) (Chen p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Table 1, p.6 Section 5.2.1 Learning from Synthetic Data 1st paragraph). The re-training of the Faster R-CNN model involves the same set of steps and procedures to further learn the second grouping of data sets as the first grouping of data sets, where this re-training on a different grouping of images containing images from the respective Cityscapes and Foggy Cityscapes sub-groups to perform further learning and domain adaptation alignment on these different set of images represents a group of data re-training the trained model to be domain-adapted for a “second domain” (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Section 5.2 Experimental Results 1st -2nd paragraphs; and pp.6-7 Section 5.2.2 Driving in Adverse Weather). Chen additionally teaches a goal of further evaluating the Faster R-CNN model to be used in applications such as object detections for autonomous driving cameras (Chen p.1 Section 1 Introduction 2nd-3rd paragraphs). Hence, a person having ordinary skill in the art would look at these teachings from Chen to use the existing trained Faster R-CNN model for applying other data sets to further re-train the model that was initially trained to identify real-world urban settings (using SIM10k and Cityscapes data sets) to also identify domain changes related to weather conditions (using Cityscapes and Foggy Cityscapes data sets), using the same similar methods and techniques recited in Claim 1.) … 
… by causing a third feature vector extracted by the artificial intelligence model with respect to input data corresponding to the second primary sub-domain and a fourth feature vector extracted by the artificial intelligence model with respect to input data corresponding to the second secondary sub-domain to be mapped to a second same area of a feature vector mapping (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites extracting feature vectors from respective input data representing the respective sub-groups of data, and mapping these feature vectors to a same area, where this mapping to a same area is interpreted as performing a convergence between the two sub-groups of data. As indicated earlier, Chen teaches performing domain adaptation alignment and re-training a Faster R-CNN model based on receiving and processing images from another data set including Cityscapes and Foggy Cityscapes dataset (“a second domain”) (Chen p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Table 1, p.6 Section 5.2.1 Learning from Synthetic Data 1st paragraph). The re-training of the Faster R-CNN model involves the same set of steps and procedures to further learn the second grouping of data sets as the first grouping of data sets (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Section 5.2 Experimental Results 1st -2nd paragraphs; and pp.6-7 Section 5.2.2 Driving in Adverse Weather). As indicated earlier, Chen teaches the details of this alignment process, where object instance-level and image-level features are extracted as respective instance-level representations and image-level representations based on the feature map output activations generated from the base convolutional layers of the Faster R-CNN (representing extracted feature vectors). These feature vectors are used to perform alignment of the source and target data set samples to minimize the domain distance between the images from the source and domain data sets, where the goal of this alignment is to make the image distributions (represented by the respective feature vectors) from the source and target data sets to be the same (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs; and p.4 Figure 2(b)). Hence this alignment process corresponds to a process that extracts feature vectors from respective input data representing the respective sub-groups of data, and maps these feature vectors such that their respective image distributions converge to a same area (Chen p.3 col.2 Section 4.1 A Probabilistic Perspective – Image-Level Adaptation 3rd paragraph; pp.4-5 Section 4.2 Domain Adaptation Components: Image-Level Adaptation; and p.5 Section 4.2 Domain Adaptation Components: Instance-Level Adaptation).) …
… wherein the second domain is different from the first domain (Examiner’s note: Under their broadest reasonable interpretation, the term “second domain” broadly indicates a second grouping of data. As indicated earlier, Chen teaches performing further evaluation of the Faster R-CNN model by learning weather conditions containing visual differences using the Cityscapes and Foggy Cityscapes data sets. Hence, in the context of a data set containing images from the Cityscapes and Foggy Cityscapes data sets, this data set represents a second grouping of images (representing a “second domain”) that is different from the first grouping of images (comprising the SIM10K and the Cityscapes datasets representing a “first domain”), with the images from the Cityscapes data set (containing instance-level and object-level variation features) representing one sub-group (representing a “second primary sub-domain”), and the images from the Foggy Cityscapes data set (containing instance-level and object-level variation features) representing a different sub-group (representing a “second secondary sub-domain”). Hence the presence of this Foggy Cityscapes data set in the second grouping of images results in this second grouping of images being different from the first grouping of images (Chen pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and pp.6-7 Section 5.2.2 Driving in Adverse Weather).).
Regarding previously presented Claim 3, 
Chen in view of Saito, in further view of Hoiem teaches
(Previously Presented) The artificial intelligence server of claim 2, 
wherein based on the artificial intelligence model outputting an output value using features corresponding to a plurality of domains (Examiner’s note: Under its broadest reasonable interpretation, the term “plurality of domains” broadly indicates a plurality of groups of data (i.e., data sets), and hence this limitation broadly recites the artificial intelligence model generating an output using features from a plurality of data sets. As indicated earlier, Chen teaches the details of the domain alignment process, where object instance-level and image-level features from input images in a training data set (containing source and target data sets representing “a plurality of domains”) are extracted as respective instance-level representations and image-level representations based on the feature map output activations generated from the base convolutional layers of the Faster R-CNN (representing extracted feature vectors, Chen p.4 Figure 2(b)), where these feature vectors are further applied to a region proposal framework (RPN) and region-of-interest (ROI) portion of the Faster R-CNN-based system to generate condition object proposals and performing joint domain adaptation for the image objects. Hence these extracted feature vectors produced by the Faster R-CNN correspond to the generated output of an artificial intelligence model using features from a plurality of domains (Chen pp.2-3 Section 3.1 Faster R-CNN: 1st-2nd paragraphs: “ … Faster R-CNN is a two-stage detector mainly consisting of three major components: shared bottom convolutional layers, a region proposal network (RPN) and a region-of-interest (ROI) based classifier. … First an input image is represented as a convolutional feature map produced by the shared bottom convolutional layers. Based on that feature map, RPN generates candidate object proposals, whereafter the ROI-wise classifier predicts the category label from a feature vector obtained using ROI-pooling. … First an input image is represented as a convolutional feature map produced by the shared bottom convolutional layers. Based on that feature map, RPN generates candidate object proposals, whereafter the ROI-wise classifier predicts the category label from a feature vector obtained using ROI-pooling.”).), 
the one or more processors are further configured to obtain the first domain which causes the most incorrect answer among the plurality of domains (Examiner’s note: Under its broadest reasonable interpretation, the term “obtain the first domain” broadly indicates learning a first grouping of data sets (i.e., training), and the phrase “causes the most incorrect answer among the plurality of domains” broadly indicates identifying a prediction result from the plurality of data sets representing a maximum error, and hence this claim limitation broadly recites that the training of a first grouping of data sets involves identifying a prediction result representing a maximum error between a plurality of data sets. As indicated earlier, Chen teaches performing domain adaptation alignment based on measuring a H-divergence metric, where this H-divergence metric involves identifying the prediction errors on the source and target data sets, where these source and target data sets represents a plurality of data sets (“a plurality of domains”), and where high prediction errors from the domain classifier represent a convergence between the source and target data sets (i.e., they are hard to distinguish, and hence they are close to each other). Chen further teaches using image-level and instance-level domain classifiers to perform this domain alignment using the feature vector outputs from the Faster R-CNN, were the alignment is a solution to the adaptation loss equations shown in Chen Eq.6 and Eq.7, where the Faster R-CNN tries to maximize the loss, and the domain classifiers trying to minimize the loss (Chen p.3 col.1 Section 3.2 Distribution Alignment with ℋ-divergence 1st-2nd paragraphs: “… the ℋ-divergence defines the distance between two domains as follows:                         
                            
                                
                                    d
                                
                                
                                    H
                                
                            
                            
                                
                                    S
                                    ,
                                    T
                                
                            
                            =
                            2
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    h
                                                    ∈
                                                    H
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                        
                                                        
                                                            S
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            h
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            .
                        
                     where                         
                            
                                
                                    e
                                    r
                                    r
                                
                                
                                    S
                                
                            
                        
                     and                         
                            
                                
                                    e
                                    r
                                    r
                                
                                
                                    T
                                
                            
                        
                     are the prediction errors of h(x) on source and target domain samples, resp. The above definition implies that the domain distance is inversely proportional to the error rate of the domain classifier h. In other words, if the error is high for the best domain classifier, the two domains are hard to distinguish, so they are close to each other  … To align the two domains, we therefore need to enforce the networks f to output feature vectors that minimize the domain distance                         
                            
                                
                                    d
                                
                                
                                    H
                                
                            
                            
                                
                                    S
                                    ,
                                    T
                                
                            
                        
                     [15] …”; p.3 Section 4. Domain Adaptation for Object Detection 2nd paragraph: “… we have access to images and full supervision in the source domain (i.e., bounding box and object categories), but only unlabeled images are available for the target domain. Our task is to learn an object detection model adapted to the unlabeled target domain.”; p.4 Section 4.2 Domain Adaptation Components - Image-Level Adaptation and Instance-Level Adaptation; pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and p.6 Section 5.2 Experimental Results 1st -2nd paragraphs; and p.6 Section 5.2.1 Learning from Synthetic Data).).  
Regarding previously presented Claim 4, 
Chen in view of Saito, in further view of Hoiem teaches
(Previously Presented) The artificial intelligence server of claim 3, 
the first domain is obtained by using a distribution of the first input data and a distribution of the second input data for each of the plurality of domains (Examiner’s note: Under its broadest reasonable interpretation, the term “plurality of domains” broadly indicates a plurality of groups of data (i.e., data sets), and hence this limitation broadly recites a first grouping of data is based on a distribution representing a first sub-group of data that includes the first input data and a distribution representing a second sub-group of data that includes the second input data. As indicated earlier, Chen teaches creating a training data set containing source and target data sets, where samples from these respective data sets represent respective input data, and the identified source and target data sets forming the training data set corresponds to a plurality of groups of data, with each source and target data set representing their respective data distributions (Chen p.3 Section 3.2 Distribution Alignment with 𝓗-divergence 1st paragraph: “The 𝓗-divergence [1] is designed to measure the divergence between two sets of samples with different distributions. Let us denote by x a feature vector. A source domain sample can be denoted as                         
                            
                                
                                    x
                                
                                
                                    S
                                
                            
                        
                     and a target domain sample as                         
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                        
                     . We also denote by h: x -> {0,1}  a domain classifier, which aims to predict the source samples                         
                            
                                
                                    x
                                
                                
                                    S
                                
                            
                        
                     to be 0, and target domain sample                         
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                        
                     to be 1.”; p.3 Section 4.1 A Probabilistic Perspective 1st-2nd paragraphs: “The object detection problem can be viewed as learning the posterior P(C,B|I), where I is the image representation, B is the bounding-box of an object and C∈{1,…,K} the category of the object (K being the total number of categories). … Let us denote the joint distribution of training samples for object detection as P(C,B,I) and use                         
                            
                                
                                    P
                                
                                
                                    S
                                
                            
                        
                    (C,B,I) and                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (C,B,I) to denote the source domain joint distribution and the target domain joint distribution, resp.”; and pp.5-6 Section 5.1 Experiment Setup 1st paragraph).).  
Regarding previously presented Claim 5, 
Chen in view of Saito, in further view of Hoiem teaches
(Previously Presented) The artificial intelligence server of claim 3, 
wherein based on the trained artificial intelligence model outputting an output value using features corresponding to the plurality of domains (This claim limitation is similar in scope to the corresponding claim limitation in Claim 3, and hence is rejected under similar rationale.), 
the one or more processors are further configured to obtain the second domain which causes the most incorrect answer among the plurality of domains other than the first domain (Under its broadest reasonable interpretation, this limitation broadly recites the same set of steps performed in a corresponding claim limitation in Claim 3, with a change indicating the steps are applied to a second grouping of data sets (represented by the Cityscapes and Foggy Cityscapes data sets, “a second domain”) instead of a first grouping of data sets (represented by the SIM10k and Cityscapes data sets, “a first domain”). These two groupings of data sets are different from each other in that they contain images from different data sets. Hence, this claim limitation is similar in scope to the corresponding claim limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding previously presented Claim 6, 
Chen in view of Saito, in further view of Hoiem teaches
(Previously Presented) The artificial intelligence server of claim 5, 
the second domain is obtained by using a distribution of the first input data and a distribution of the second input data for each of the plurality of domains other than the first domain (Under its broadest reasonable interpretation, the phrase “a distribution of the second input data for each of the plurality of domains other than the first domain” broadly indicates a different data set that is not in the first grouping of data sets, and hence this limitation broadly recites the same set of steps performed in a corresponding claim limitation in Claim 4, with a change indicating the steps are applied to a second grouping of data sets (represented by the Cityscapes and Foggy Cityscapes data sets, “a second domain”) instead of a first grouping of data sets (represented by the SIM10k and Cityscapes data sets, “a first domain”). These two groupings of data sets are different from each other in that they contain images from different data sets, where one data set within the second grouping of data sets (the Cityscapes data set) represents a data set using a distribution of the first input data, and the other data set (the Foggy Cityscapes data set) represents a data set using a distribution that is different from the first grouping of data sets. Hence, this claim limitation is similar in scope to the corresponding claim limitation in Claim 4, and hence this claim limitation is rejected under similar rationale.).  
Regarding amended Claim 8, 
Claim 8 recites the artificial intelligence server of claim 1, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Chen, Saito, and Hoiem as indicated in Claim 2. In addition, as indicated earlier, Chen teaches a system containing a domain adaptive Faster R-CNN model that receives training image data containing images from both source and target domains, where the image data is resized to fit into the memory of a GPU. A person having ordinary skill in the art would also understand that this GPU also performs the methods to execute the domain adaptive Faster R-CNN, and hence this GPU corresponds to one or more processors for executing the described methods (Chen p.4 Figure 2; pp.5-6 Section 5.1 Experiment Setup 2nd paragraph: “… all training and test images are resized … to fit in GPU memory …”).
Regarding amended Claim 9, 
Chen in view of Saito, in further view of Hoiem teaches
(Currently Amended) The artificial intelligence server of claim 1, wherein the one or more processors are further configured to: 
extract the first feature vector and the second feature vector using input data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites extracting respective feature vectors based on receiving input data. As indicated earlier, Chen teaches the details of a domain alignment process, where object instance-level and image-level features from input images in a training data set (containing source and target data sets) are extracted as respective instance-level representations and image-level representations based on the feature map output activations generated from the base convolutional layers of the Faster R-CNN (representing extracted feature vectors, Chen p.4 Figure 2(b)), which are further applied to a region proposal framework (RPN) and ROI classifier portion to generate condition object proposals and performing joint domain adaptation for the image objects. Hence these extracted feature vectors produced by the Faster R-CNN correspond to a first and second feature vector generated based on received input data (Chen pp.2-3 Section 3.1 Faster R-CNN: 1st-2nd paragraphs).); 
classify classes using the extracted features (Examiner’s note: As indicated earlier, Chen teaches a Faster R-CNN extracting object instance-level and image-level feature vectors, where these feature vectors are further applied to a RPN and ROI portion of the Faster R-CNN-based system, where the RPN and ROI includes respective domain classifiers to predict the category labels for a specific region/object area based on the provided feature vectors (Chen pp.2-3 Section 3.1 Faster R-CNN: 1st-2nd paragraphs; and pp.6-7 Section 4.2 Domain Adaptation Components – Image-Level Adaptation and Instance-Level Adaptation).); and 
classify the first primary sub-domain and the first secondary sub-domain using the extracted features (Chen p.4 Figure 2: examiner’s note: As indicated earlier, Chen teaches a Faster R-CNN extracting object instance-level and image-level feature vectors, where these feature vectors are further applied to a RPN and ROI portion of the Faster R-CNN-based system, where the RPN and ROI includes respective domain classifiers that takes the feature vector and bounding box information from the ROI classifier and performs domain alignment of the images from the source and target data sets representing a first primary sub-domain and the first secondary sub-domain (Chen pp.2-3 Section 3.1 Faster R-CNN: 1st-2nd paragraphs; p.4 Figure 2 caption: “Figure 2. An overview of our Domain Adaptive Faster R-CNN model: we tackle the domain shift on two levels, the image level and the instance level. A domain classifier is built on each level, trained in an adversarial training manner. A consistency regularizer is incorporated within these two classifiers to learn a domain-invariant RPN for the Faster R-CNN model.”; and pp.6-7 Section 4.2 Domain Adaptation Components – Image-Level Adaptation and Instance-Level Adaptation).).  
Regarding amended Claim 11, 

Claim 11 recites the artificial intelligence server of claim 1, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Chen, Saito, and Hoiem as indicated in Claim 2. In addition, as indicated earlier, Chen teaches a system containing a domain adaptive Faster R-CNN model that receives training image data containing images from both source and target domains, where the image data is resized to fit into the memory of a GPU. A person having ordinary skill in the art would also understand that this GPU also performs the methods to execute the domain adaptive Faster R-CNN, and hence this GPU corresponds to one or more processors for executing the described methods (Chen p.4 Figure 2; pp.5-6 Section 5.1 Experiment Setup 2nd paragraph: “… all training and test images are resized … to fit in GPU memory …”).
Regarding amended Claim 18, 
Claim 18 recites a domain adaptation method, comprising of claim limitations that are similar in scope to corresponding claims in Claim 1, and hence is rejected under similar rationale and motivations provided by Chen, Saito, and Hoiem as indicated in Claim 1.
Regarding amended Claim 19, 
Claim 19 recites the method of claim 18, further comprising of claim limitations that are similar in scope to corresponding claims in Claim 2, and hence is rejected under similar rationale provided by Chen, Saito, and Hoiem as indicated in Claim 2, in view of the rejections applied to Claim 18.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al., Domain Adaptive Faster R-CNN for Object Detection in the Wild, March 8 2018 [hereafter referred as Chen], in view of Saito et al., Maximum Classifier Discrepancy for Unsupervised Domain Adaptation, April 3, 2018 [hereafter referred as Saito], in further view of Hoiem et al., Diagnosing Error in Object Detectors, In Proceedings 12th European Conference on Computer Vision (ECCV 2012) Part III, October 7-13, 2012 [hereafter referred as Hoiem] as applied to Claim 9; in even further view of Ganin et al., Domain-Adversarial Training of Neural Networks, arXiv:1505.07818v4, May 26 2016 [hereafter referred as Ganin].
Regarding previously presented Claim 10, 
Chen in view of Saito, in further view of Hoiem as applied to Claim 9 teaches
(Previously Presented) The artificial intelligence server of claim 9.
While Chen in view of Saito, in further view of Hoiem teaches classifying domains, Chen in view of Saito, in further view of Hoiem does not explicitly teach
… wherein the first primary sub-domain and the first secondary sub-domain are not classified when classifying the classes.
Ganin teaches
… wherein the first primary sub-domain and the first secondary sub-domain are not classified when classifying the classes (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [00310]-[00313], this claim limitation of having two subdomains “not classified when classifying the classes” broadly recites the result of a domain classifier performing gradient reverse backpropagation in order to map the first primary sub-domain and first secondary sub-domain into a same area such that they are indistinguishable from each other. Ganin teaches the operations for adversarial domain adaptation learning using a generic domain adversarial neural network (DANN), where the class classifier                         
                            
                                
                                    G
                                
                                
                                    y
                                
                            
                        
                     learns to map source or target samples into a representation allowing it to accurately classify source samples, while the domain classifier                         
                            
                                
                                    G
                                
                                
                                    d
                                
                            
                        
                     ability to detect whether each example belongs to either a source or target domain is crippled (representing a scenario where the domain classifier cannot classify examples from either source or target domain). Ganin further teaches generalizing this adaptation learning process through the introduction of a gradient reversal process (using a gradient reversal layer) to provide feed-back from a domain classifier to a feature extractor to ensure that the feature distributions between the two domains converge at a saddle point and thus are made similar (as indistinguishable as possible for the domain classifier) (Ganin p.10 1st paragraph: “… Algorithm 1 provides the complete pseudo-code of this learning procedure. In words, during training, the neural network (parameterized by W,b,V,c) and the domain regressor (parameterized by u,z) are competing against each other, in an adversarial way, over the objective of Equation (9). For this reason, we refer to networks trained according to this objective as Domain-Adversarial Neural Networks (DANN). DANN will effectively attempt to learn a hidden layer                         
                            
                                
                                    G
                                
                                
                                    f
                                
                            
                        
                    (∙) that maps an example (either source or target) into a representation allowing the output layer                         
                            
                                
                                    G
                                
                                
                                    y
                                
                            
                        
                    (∙) to accurately classify source samples, but crippling the ability of the domain regressor                         
                            
                                
                                    G
                                
                                
                                    d
                                
                            
                        
                    (∙) to detect whether each example belongs to the source or target domains.”; p.12 Figure 1: “The proposed architecture includes a deep feature extractor (green) and a deep label predictor (blue), which together form a standard feed-forward architecture. Unsupervised domain adaptation is achieved by adding a domain classifier (red) connected to the feature extractor via a gradient reversal layer that multiples the gradient by a certain negative constant during the backpropagation-based training. … Gradient reversal ensures that the feature distributions over the two domains are made similar (as indistinguishable as possible for the domain classifier), thus resulting in the domain-invariant features.”; and p.12 last paragraph – p.13 1st paragraph).).  
Both Chen in view of Saito, in further view of Hoiem and Ganin are analogous art since they both teach adversarial training on a neural network using domain adaptation aware components and techniques.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the domain classifier from the Faster R-CNN taught in Chen in view of Saito, in further view of Hoiem and incorporate the crippling effect functionality taught in Ganin as a way to adapt to the domain shift from the source domain to target domain. The motivation to combine is taught in Ganin, as a way of combining the domain adaptation learning and deep feature learning within one training process to produce domain-invariant features from the source domain that represent the target domain, thus providing an efficient way for the system to adapt to the domain shift and transfer the learning between the source and target domain (Ganin p.2 Section 1. Introduction: “… we focus on combining domain adaptation and deep feature learning within one training process. Our goal is to embed domain adaptation into the process of learning representation, so that the final classification decisions are made based on features that are both discriminative and invariant to the change of domains, i.e., have the same or very similar distributions in the source and the target domains. In this way, the obtained feed-forward network can be applicable to the target domain without being hindered by the shift between the two domains.”).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al., Domain Adaptive Faster R-CNN for Object Detection in the Wild, March 8 2018 [hereafter referred as Chen], in view of Saito et al., Maximum Classifier Discrepancy for Unsupervised Domain Adaptation, April 3, 2018 [hereafter referred as Saito], in further view of Hoiem et al., Diagnosing Error in Object Detectors, In Proceedings 12th European Conference on Computer Vision (ECCV 2012) Part III, October 7-13, 2012 [hereafter referred as Hoiem] as applied to Claim 1; in even further view of Baijal et al., U.S. PGPUB 2020/0394451, foreign priority to KR10-2019-0069556, filed 6/12/2019 [hereafter referred as Baijal].
Regarding previously presented Claim 12, 
Chen in view of Saito, in further view of Hoiem as applied to Claim 1 teaches
(Previously Presented) The artificial intelligence server of claim 1 … 
… in which at least one of the following is different: the number of domain adaptation, 
a target domain of domain adaptation (Examiner’s note: The “at least one of … or” construct identified in this claim limitation is interpreted to indicate that a minimum of one of the following options (“the number of domain adaptation [is different]”, “a target domain of domain adaptation [is different]”, or “the order of domain adaptation [is different]”) is required to be identified for the claimed invention. As indicated earlier, Chen teaches performing further evaluation of the Faster R-CNN model by learning weather conditions containing visual differences using the Cityscapes and Foggy Cityscapes data sets. Hence, in the context of a data set containing images from the Cityscapes and Foggy Cityscapes data sets, this data set represents a second grouping of images (representing a “second domain”) that is different from the first grouping of images (comprising the SIM10K and the Cityscapes datasets representing a “first domain”), with the images from the Cityscapes data set (containing instance-level and object-level variation features) representing one sub-group, and the images from the Foggy Cityscapes data set (containing instance-level and object-level variation features) representing a different sub-group that was not present in the original first grouping of images. Hence the presence of this Foggy Cityscapes data set (representing the “target domain” within this second grouping of images) results in this second grouping of images being different from the first grouping of images (Chen pp.5-6 Section 5.1 Experiment Setup 1st paragraph; and pp.6-7 Section 5.2.2 Driving in Adverse Weather).), or
the order of domain adaptation.
However, Chen in view of Saito, in further view of Hoiem does not explicitly teach
… wherein the artificial intelligence model is selected as having the highest performance among a plurality of artificial intelligence models …
Baijal teaches
… wherein the artificial intelligence model is selected as having the highest performance among a plurality of artificial intelligence models (Examiner’s note: Baijal teaches a series of steps for choosing the AI model with the lowest misclassification probability, where a misclassification is expressed as a classification accuracy (a form of a performance metric) and is identified as an incorrect result produced by an AI model (Baijal [0124]-[0125]: “… a probability that a classification result is correct may be expressed as a classification accuracy. … the misclassified data collected from the first AI model M1 may include data of the training data set … corresponding to a misclassification probability (i.e., 18%).”). Baijal further teaches that the training data used in the plurality of AI models may be configured differently (i.e., they can represent different training data sets), such that choosing an AI model with the lowest misclassification probability corresponds to a selection of a model being more accurate in its classification among all models (Baijal [0091]), and hence represents the optimized or best performance when compared to all AI models (Baijal [0012]: “When multiple AI models exist, it may be preferable to select which of the various AI models is to be used to obtain a desirable processing result corresponding to input data. Furthermore, additional implementations should provide a method and apparatus for selecting an AI model capable of increasing processing accuracy of input data, from among various AI models.”; [0136]: “… when a plurality of AI models are present for which at least one of … training data used to train the neural network … is configured differently, the plurality of AI models may have different recognition accuracies …”; and [0159]-[0160]: “Referring back to FIG. 2A, the method 200 of selecting an AI model based on input data includes operation S240 of selecting one of the plurality of AI models mentioned above in operation S210, based on the misclassification probabilities obtained in operation S230. … Specifically, in the method 200 of selecting an AI model based on input data, an AI model (i.e., one of the plurality of AI models) corresponding to the lowest value of the misclassification probabilities obtained in operation S230 may be selected.”; and [0163]: “An AI model most optimized for the first data 801 may be an AI model having the lowest probability of misclassifying the first data 801 … an AI model having the lowest probability of misclassifying data to be tested … may be automatically selected from among a plurality of trained AI models.”).) …
Both Chen in view of Saito, in further view of Hoiem and Baijal are analogous art since they both teach training data sets containing different sub-groups of data sets that produce classified and misclassified results.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the training data sets taught in Chen in view of Saito, in further view of Hoiem and apply these training data sets to a plurality of machine learning models as taught in Baijal as a way determine and select the AI model that corresponds to the lowest misclassification probability, which represents the AI model that is most optimized for the data set containing the misclassified data. The motivation to combine is taught in Baijal, since identifying the AI model that is most optimized for the data set containing the misclassified data improves the system by identifying and selecting the best model that contains an overall high accuracy rate when learning the data, thus making the system more robust to misclassification errors (Baijal [0012]; [0091]; and [0163]).
Regarding previously presented Claim 13, 
Chen in view of Saito, in further view of Hoiem, in even further view of Baijal teaches
(Previously Presented) The artificial intelligence server of claim 12, 
wherein the one or more processors are further configured to: 
train the artificial intelligence model to be domain-adapted for the first domain so as to generate a second artificial intelligence model (Under its broadest reasonable interpretation, this claim limitation is directed to perform a repeated process of training artificial intelligence models using domain adaptation. A person having ordinary skill in the art would understand to use these teachings to train additional artificial intelligence models using domain adaptation, using different data sets to form different groupings of data sets to produce different trained artificial intelligence models (e.g., images from the SIM10k and Cityscapes data sets forming a “first domain”; images from the Cityscapes and Foggy Cityscapes data sets forming a “second domain”), such that the training of an artificial intelligence model using a first grouping of data sets would produce a trained artificial intelligence model as a “second artificial intelligence model”. Therefore, this claim limitation is similar in scope to a corresponding claim limitation in Claim 1, with the training of this artificial intelligence model labeled as “a second artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), 
train the second artificial intelligence model to be domain-adapted for a second domain so as to generate a third artificial intelligence model (Under its broadest reasonable interpretation, this claim limitation is directed to perform a repeated process of training artificial intelligence models using domain adaptation. A person having ordinary skill in the art would understand to use these teachings to train additional artificial intelligence models using domain adaptation, using different data sets to form different groupings of data sets to produce different trained artificial intelligence models (e.g., images from the SIM10k and Cityscapes data sets forming a “first domain”; images from the Cityscapes and Foggy Cityscapes data sets forming a “second domain”), such that the training of a trained artificial intelligence model using a second grouping of data sets would produce another trained artificial intelligence model as a “third artificial intelligence model”. Therefore, this claim limitation is similar in scope to a corresponding claim limitation in Claim 2, with the re-training of a trained artificial intelligence model labeled as a “third artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), and 
select an artificial intelligence model with a higher performance among the second artificial intelligence model and the third artificial intelligence model (Examiner’s note: Baijal teaches training a variety of models (corresponding to a plurality of models) that can differ in architecture, hyper-parameter, training data, or training technique (Baijal [0085]: “A variety of AI models for receiving input and outputting a desired result may be available. Specifically, a variety of AI models may be present according to the architecture of a neural network, setting of an applied hyper-parameter, training data used to train the neural network, a training technique, etc.”; and [0135]), where one of the training techniques includes domain-adaptation (Baijal [0135]: “…a model … trained by a … training technique (e.g., domain adaptation)”). Baijal further teaches selecting an artificial intelligence model that has the lowest value of misclassification probabilities, where a misclassification is expressed as a classification accuracy (a form of a performance metric) and is identified as an incorrect result produced by an AI model (Baijal [0124]-[0125]: “… a probability that a classification result is correct may be expressed as a classification accuracy. … the misclassified data collected from the first AI model M1 may include data of the training data set … corresponding to a misclassification probability (i.e., 18%).”). Hence the process of selecting an artificial intelligence model with the lowest value of misclassification probabilities (where the misclassification probability is expressed as a classification accuracy reflecting the performance of a model) is also a process of selecting an artificial intelligence model with the highest value of classification probabilities, thus corresponding to the limitation “select an artificial intelligence model with a higher performance among the second artificial intelligence model and third artificial intelligence model” (Baijal [0162]-[0163]: “… an AI model corresponding to the lowest value of the misclassification probabilities output from the additional trained AI model MO refers to an AI model having the lowest probability of misclassifying the first data 801. … An AI model most optimized for the first data 801 may be an AI model having the lowest probability of misclassifying the first data 801. … by selecting one of a plurality of AI models based on misclassification probabilities of the plurality of AI models, an AI model having the lowest probability of misclassifying data to be tested (specifically, the first data 801) may be automatically selected from among a plurality of trained AI models.”).).  
Regarding previously presented Claim 14, 
Chen in view of Saito, in further view of Hoiem, in even further view of Baijal teaches
(Previously Presented) The artificial intelligence server of claim 12, wherein the one or more processors are further configured to:
train the artificial intelligence model to be domain-adapted for the first domain so as to generate a second artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, and hence this claim limitation is rejected under similar rationale.), 
train the second artificial intelligence model to be domain-adapted for the second domain so as to generate a third artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, and hence this claim limitation is rejected under similar rationale.), 
train the artificial intelligence model to be domain-adapted for the second domain so as to generate a fourth artificial intelligence model (Under its broadest reasonable interpretation, this claim limitation is directed to perform a repeated process of training artificial intelligence models using domain adaptation. A person having ordinary skill in the art would understand to use these teachings to train additional artificial intelligence models using domain adaptation, using different data sets to form different groupings of data sets to produce different trained artificial intelligence models (e.g., images from the SIM10k and Cityscapes data sets forming a “first domain”; images from the Cityscapes and Foggy Cityscapes data sets forming a “second domain”, with the training focused on detecting different objects), such that the training of an artificial intelligence model using a second grouping of data sets trained to recognize different objects would produce a trained artificial intelligence model as a “fourth artificial intelligence model”. Therefore, this claim limitation is similar in scope to a corresponding claim limitation in Claim 2, with the training of this artificial intelligence model labeled as “a fourth artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), and 
select an artificial intelligence model with higher performance among the third artificial intelligence model and the fourth artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, where the training of additional artificial intelligence models produces “a fourth artificial intelligence model”, and selecting an artificial intelligence model with the lowest value of misclassification probabilities (where the misclassification probability is expressed as a classification accuracy reflecting the performance of a model) is also a process of selecting an artificial intelligence model with the highest value of classification probabilities, thus corresponding to the limitation “select an artificial intelligence model with a higher performance among the third artificial intelligence model and the fourth artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.).  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen et al., Domain Adaptive Faster R-CNN for Object Detection in the Wild, March 8 2018 [hereafter referred as Chen], in view of Saito et al., Maximum Classifier Discrepancy for Unsupervised Domain Adaptation, April 3 2018 [hereafter referred as Saito], in further view of Hoiem et al., Diagnosing Error in Object Detectors, In Proceedings 12th European Conference on Computer Vision (ECCV 2012) Part III, October 7-13, 2012 [hereafter referred as Hoiem], in even further view of Baijal et al., U.S. PGPUB 2020/0394451, foreign priority to KR10-2019-0069556, filed 6/12/2019 [hereafter referred as Baijal] as applied to Claim 12; in even further view of Kim et al., U.S. PGPUB 2014/0180689, published 6/26/2014 [hereafter referred as Kim].
Regarding previously presented Claim 15, 
Chen in view of Saito, in further view of Hoiem, in even further view of Baijal as applied to Claim 12 teaches
(Previously Presented) The artificial intelligence server of claim 12, wherein the one or more processors are further configured to:
train the artificial intelligence model to be domain-adapted for the first domain so as to generate a second artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, with the training of the artificial intelligence model to be domain-adapted in a first domain labeled as “a second artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), 
train the second artificial intelligence model to be domain-adapted for the second domain so as to generate a third artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, with the training of the artificial intelligence model to be domain-adapted in a second domain labeled as “a third artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), …
However, Chen in view of Saito, in further view of Hoiem, in even further view of Baijal does not teach
…  delete the third artificial intelligence model from memory when a performance of the second artificial intelligence model is higher than a performance of the third artificial intelligence model.
Kim teaches
… delete the third artificial intelligence model from memory when a performance of the second artificial intelligence model is higher than a performance of the third artificial intelligence model (Examiner’s note: Kim teaches a model selecting unit technique that performs sorting and selection of environment-adapted models (Kim [0010]-[0011], where these environment-adapted models correspond to domain-adapted models based on noise variations) using a similarity calculation based on a Euclidean distance value and the binary classification (Kim [0058]) to generate a N-best tree-based list of models ranked in descending order of similarity against a pre-stored reference (with this reference acting as ground-truth baseline), where the generation of the N-best tree based list of models ranked in descending order of similarity against a pre-stored reference corresponds to a form of ranking based on accuracy (which is a form of ranking based on a performance metric). The model selecting unit traverses this list and deletes a model having relatively low similarity, where this low similarity is interpreted as a representation of a lower performing model among the plurality of models stored in the N-best tree-based list (thus corresponding to “delete the third artificial intelligence model from memory when a performance of the second intelligence model is higher than a performance of the third artificial intelligence model”) (Kim [0075]-[0080]: “The model selecting unit 132 may calculate a similarity between the extracted feature data and a pre-stored acoustic model and may select N multiple models based on the calculation result. … The present invention proposes a fast similarity calculation method to decrease an amount of time required for such recognition processing. … The similarity calculation method generally includes two methods. A top-down method proceeds in the following manner, as illustrated in FIG. 4. … 1) The top-down method starts from a root node and simultaneously proceeds with similarity calculation between a center node and two lower nodes, and lists up corresponding nodes to an N-best list in a descending order of the similarity. … 2) When the N-best list is insufficient, the process of 1) is repeated in the lower nodes. When the N-best list is sufficient and when a similarity of the center node is higher in the similarity calculation, the following progress will be suspended. On the other hand, when the N-best list is sufficient and when a similarity of a lower node is higher, the process of 1) is repeated only with respect to lower nodes that are included in the N-best list. … The N-best method proceeds using a method of deleting a model having a relatively low similarity and adding a model having a relatively high similarity while performing traversal with respect to a lower node, until final N models are obtained in a descending order of the similarity. The topdown method calculates the similarity using the entire frame of input data.”).).  
Both Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and Kim are analogous art since both teach systems that train and generate a plurality of domain-adapted models and selection methods identifying best performing models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the selection technique of the highest performing model as taught in Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and enhance it by applying a ranked list in descending order based on a performance metric as taught in Kim as a way to perform deletion of models from the system having low performance. The motivation to combine is taught in Kim, as it teaches that performing a similarity calculation and comparison based on a N-best tree-based list ranked in descending order of similarity makes the system more computationally-efficient during recognition processing as it quickly identifies the generated models with the highest performance. A person having ordinary skill in the art would also observe that deletion of models with low performance does not impact the generation of models, as the model selecting unit will still retain those models that exhibit high performance, while providing a side benefit of conserving memory on a system by removing models with low performance, thus making a system more memory-efficient (Kim [0075]: “ …when selecting suitable N multiple HMMs to perform recognition processing of data received from the user, the model selecting unit 132 needs to perform a similarity operation with tree-based GMMs that constitute pairs with HMMs. The present invention proposes a fast similarity calculation method to decrease an amount of time required for such recognition processing.”).
Regarding previously presented Claim 16, 
Chen in view of Saito, in further view of Hoiem, in even further view of Baijal as applied to Claim 12 teaches
(Previously Presented) The artificial intelligence server of claim 12, wherein the one or more processors are further configured to:
train the artificial intelligence model to be domain-adapted for the first domain so as to generate a second artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, with the training of the artificial intelligence model to be domain-adapted in a first domain labeled as “a second artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), 
train the second artificial intelligence model to be domain-adapted for the second domain so as to generate a third artificial intelligence model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 13, with the training of the artificial intelligence model to be domain-adapted in a second domain labeled as “a third artificial intelligence model”, and hence this claim limitation is rejected under similar rationale.), … 
However, Chen in view of Saito, in further view of Hoiem, in even further view of Baijal does not teach
… determine that the third artificial intelligence model is not to be additionally trained based on a performance of the third artificial intelligence model being increased by less than a predetermined value compared to a performance of the second artificial intelligence model.
Kim teaches
… determine that the third artificial intelligence model is not to be additionally trained based on a performance of the third artificial intelligence model being increased by less than a predetermined value compared to a performance of the second artificial intelligence model (Examiner’s note: Kim teaches a model selecting unit that performs a bottom-up method of selection of a model using the same N-best tree-based list of models arranged in descending order of similarity, where the model selecting unit discards models having relatively low similarity when compared to a reference value during predetermined intervals. This process of discarding a model as a result of its lower similarity value implies that no additional training for a model is performed (thus corresponding to “determine that the third intelligence model is not to be additionally trained …”), and where the comparison of a model’s similarity value against a reference value represents a comparison to determine a model’s performance against a reference value (thus corresponding to “… being increased by less than a predetermined value compared to a performance of the second artificial intelligence model”) (Kim [0081]: “Another method, that is, a bottom-up method calculates a similarity with respect to the entire models per frame based on the entire models of a tree classification model including a speaker-independent model, lists up corresponding models to an N-best list, and discards models having a similarity lower than or equal to a reference value that is reduced from a similarity value of an Nth list at predetermined intervals. The bottom-up method gradually increases the reference value to be close to an Nth similarity value while updating the N-best list per frame. The bottom-up method is a method of selecting the N-best model from the final frame.”).).  
Both Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and Kim are analogous art since both teach systems that train and generate a plurality of domain-adapted models and selection methods identifying best performing models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the selection technique of the highest performing model as taught in Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and enhance it by applying a ranked list in descending order based on a performance metric as taught in Kim as a way to perform deletion of models from the system having low performance. The motivation to combine is taught in Kim, as provided in the prior art claim mapping of Claim 15 recited above.
Regarding previously presented Claim 17, 
Chen in view of Saito, in further view of Hoiem, in even further view of Baijal as applied to Claim 12 teaches
(Previously Presented) The artificial intelligence server of claim 12.
However, Chen in view of Saito, in further view of Hoiem, in even further view of Baijal does not teach
… wherein the one or more processors are configured to determine that no additional training is necessary for an artificial intelligence model that is not selected as an artificial intelligence model with the highest performance for more than a predetermined period among the plurality of artificial intelligence models.
Kim teaches
… wherein the one or more processors are configured to determine that no additional training is necessary for an artificial intelligence model that is not selected as an artificial intelligence model with the highest performance for more than a predetermined period among the plurality of artificial intelligence models (Examiner’s note: Kim teaches a model selecting unit that performs a bottom-up method of selection of a model using the same N-best tree-based list of models arranged in descending order of similarity, where the model selecting unit discards models having relatively low similarity when compared to a reference value during predetermined intervals. This process of discarding a model as a result of its lower similarity value implies that no additional training for a model is performed (thus corresponding to “not selected as an artificial intelligence model with the highest performance … among the plurality of artificial intelligence models”), and where the predetermined interval in which the comparison against the reference value is being performed represents performing selection of a model during a predetermined periods of time, which corresponds to “… for more than a predetermined period among the plurality of artificial intelligence models” (Kim [0081]: “Another method, that is, a bottom-up method calculates a similarity with respect to the entire models per frame based on the entire models of a tree classification model including a speaker-independent model, lists up corresponding models to an N-best list, and discards models having a similarity lower than or equal to a reference value that is reduced from a similarity value of an Nth list at predetermined intervals. The bottom-up method gradually increases the reference value to be close to an Nth similarity value while updating the N-best list per frame. The bottom-up method is a method of selecting the N-best model from the final frame.”).).  
Both Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and Kim are analogous art since both teach systems that train and generate a plurality of domain-adapted models and selection methods identifying best performing models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the selection technique of the highest performing model as taught in Chen in view of Saito, in further view of Hoiem, in even further view of Baijal and enhance it by applying a ranked list in descending order based on a performance metric as taught in Kim as a way to perform deletion of models from the system having low performance. The motivation to combine is taught in Kim, as provided in the prior art claim mapping of Claim 15 recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreossi et al., Counterexample-Guided Data Augmentation, arXiv:1805.06962v1, May 17 2018, 7 pages, where Dreossi teaches generating synthetic images that are misclassified by the model, and including these counterexamples into a training set. These synthetic images are generated through perturbing an input vector representing a small number of pixel values in an image, such that the presence of these synthetic images along with the original examples represent a data set containing correctly classified examples (true positives) and misclassified examples (false positives) (Dreossi pp.1-2 Section 1 Introduction and Overview; and p.2 Section 2 Preliminaries).
Singh et al., U.S. PGPUB 2019/0325861, Systems and Methods for Automatic Speech Recognition Using Domain Adaptation Techniques, filed 4/18/2019, where Singh teaches a computer system performing domain adaptation using training sets containing male and female speech data sets (Singh [0023]), where the computer system contains a feature extractor, a speech segment classifier (senone classifier) that classifies based on labels, and a domain classifier (Singh Figure 1, [0018]-[0022]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        
/DANIEL T PELLETT/Primary Examiner, Art Unit 2121